       Case 1:18-cr-00056-KPF Document 128 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                             18 Cr. 56 (KPF)

FRANK BRIGHT,                                         ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     In light of continuing restrictions due to the COVID-19 pandemic, Mr.

Bright’s re-sentencing proceeding is hereby ADJOURNED sine die.

     SO ORDERED.

Dated: January 7, 2021
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
